

EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is made as of the 1stth of January, 2019
(the “Effective Date”), between Axcella Health Inc. a Delaware corporation (the
“Company”), and Shreeram Aradhye (the “Executive”).
WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms and conditions contained herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1.Employment.
(a)    Term. The Company shall employ the Executive and the Executive shall be
employed by the Company pursuant to this Agreement commencing as of the earlier
of May 1, 2019 or the first work day possible for Executive after being released
by his prior employer ("Start Date") and continuing until such employment is
terminated in accordance with the provisions hereof (the “Term”). The
Executive’s employment with the Company shall be “at will,” meaning that the
Executive’s employment may be terminated by the Company or the Executive at any
time and for any reason subject to the terms of this Agreement.
(i)    Position and Duties. During the Term, the Executive shall serve as the
Executive Vice President, Chief Development Officer of the Company and shall
have such powers and duties as may from time to time be prescribed by the Chief
Executive Officer of the Company (the “CEO”). The Executive shall devote his
full working time and efforts to the business and affairs of the Company.
Notwithstanding the foregoing, the Executive may serve on other boards of
directors, with the approval of the Board of Directors of the Company (the
“Board”), or engage in religious, charitable or other community activities as
long as such services and activities are disclosed to the Board and do not
interfere with the Executive’s performance of his duties to the Company.
2.    Compensation and Related Matters.
(a)    Base Salary. During the Term, the Executive’s initial annual base salary
shall be paid at the rate of $420,000 per year. The Executive’s base salary
shall be reviewed annually by the Board or the Compensation Committee of the
Board (the “Compensation Committee”). The base salary in effect at any given
time is referred to herein as “Base Salary.” The Base Salary shall be payable in
a manner that is consistent with the Company’s usual payroll practices for
senior executives.
(b)    Incentive Compensation. During the Term, the Executive shall be eligible
to receive cash incentive compensation as determined by the Board or the
Compensation Committee from time to time. The Executive’s target annual
incentive compensation shall be forty (40%) percent of his Base Salary (the
“Target Bonus”). Except as otherwise provided


ACTIVE/97201856.2

--------------------------------------------------------------------------------




herein, to earn incentive compensation, the Executive must be employed by the
Company on the day such incentive compensation is paid.
(c)    Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him during the Term in performing
services hereunder, in accordance with the policies and procedures then in
effect and established by the Company for its senior executives.
(d)    Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s policies and employee
benefit plans in effect from time to time, subject to the terms of such policies
and plans and to the Company’s ability to amend, modify, replace or terminate
such policies and plans, including with respect to paid time off.
(e)    Equity. Subject to final approval by the Board or the Compensation
Committee (i) effective with the Effective Date, the Company shall grant
Executive an option to purchase 450,000 shares of the Company’s Common Stock,
par value $0.001 per share (“Shares”) with an exercise price per Share equal to
at the fair market value ("FMV") per Share approved by the Board (the "Equity
Award"), subject to the terms of and contingent upon Executive’s execution of a
stock option award agreement issued pursuant to and under the terms of the
Axcella Health Inc. 2010 Stock Plan as amended (the “Stock Plan”), subject to
the terms of and contingent upon Executive’s execution of an Option Agreement
issued pursuant to the Stock Plan. To the extent permitted by law and subject to
Board or Compensation Committee approval, the Equity Award shall be granted in
the form of an incentive stock option meeting the requirements of Section 422 of
the Code except to the extent that Executive directs that the Equity Award be
granted in whole or in part in the form of a non-qualified stock option. Subject
to final approval by the Board or the Compensation Committee, the Equity Award
shall each vest 25% on the first anniversary of the Effective Date,
respectively, thereafter the remaining 75% of the Option Awards shall vest in
equal installments on a quarterly basis on the last day of each quarter over a
period of three years following such first anniversary, provided that Executive
remains employed by the Company on each vesting day.  The aforesaid shall be
subject to the specific terms and conditions of the Stock Plan and Equity Award,
in the case of inconsistency between this Agreement, and the Stock Plan, the
provision in the Stock Plan shall govern; in the case of inconsistency between
this Agreement and any Option Agreement, the provision in this Agreement shall
govern unless waived in writing by the Executive.
(f)    Temporary Housing Stipend. The Executive will be entitled to a stipend of
up to $3,000 per month to cover temporary housing costs under arrangements as
mutually agreed to between the Executive and the Company (the "Housing Stipend")
for three months after his Start Date. Additionally, for three months after the
Start Date, the Company will also reimburse the Executive for up to $600.00 per
week in transportation costs to and from his residence in New Jersey and
Cambridge, MA, with timely payment to him after his submission to the Company of
an expense report.
(g)    Relocation Stipend. It is a condition of your employment hereunder that
you relocate your primary state tax residence within a reasonable commuting
distance of the


2
ACTIVE/97201856.2

--------------------------------------------------------------------------------




Company's Cambridge Massachusetts office prior to the one-year anniversary of
your Start Date. The Company shall provide you with a stipend in the about of
$40,000.00 to cover the costs of such relocation ("Relocation Stipend"), to be
paid to you on the Company's first regularly-scheduled payroll date following
the Start Date, less applicable taxes and withholdings. In the event your
employment with the Company is terminated by the Company for Cause (as defined
below) prior to the conclusion of the one-year anniversary of your Start Date,
you must repay the Company for 100% of the Relocation Stipend paid to you within
10 days following your last date of employment with the Company, and, if any
amount remains unpaid, then you authorize the Company to deduct such amount from
any final payments otherwise due to you by the Company, to the extent permitted
by law.
(h)    Withholding; Tax Effect. All payments made by the Company to the
Executive under this Agreement shall be net of any tax or other amounts required
to be withheld by the Company under applicable law. Nothing in this Agreement
shall be construed to require the Company to make any payments to compensate the
Executive for any adverse tax effect associated with any payments or benefits or
for any deduction or withholding from any payment or benefit.
3.    Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:
(a)    Death. The Executive’s employment hereunder shall terminate upon his
death.
(b)    Disability. The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period. If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive. Nothing in this Section 3(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.
(c)    Termination by Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean: (i) conduct by the Executive constituting a material act of
misconduct in connection with the performance of his duties, including, without
limitation, misappropriation of funds or


3
ACTIVE/97201856.2

--------------------------------------------------------------------------------




property of the Company or any of its subsidiaries or affiliates other than the
occasional, customary and de minimis use of Company property for personal
purposes; (ii) the commission by the Executive of any felony or a misdemeanor
involving moral turpitude, deceit, dishonesty or fraud, or any conduct by the
Executive that would reasonably be expected to result in material injury or
reputational harm to the Company or any of its subsidiaries and affiliates if he
were retained in his position; (iii) unsatisfactory performance by the Executive
of a material responsibility (other than by reason of the Executive’s physical
or mental illness, incapacity or disability) as reasonably determined by the
CEO, which has continued for not less than 30 days following written notice from
the CEO that identifies the unsatisfactory performance; (iv) a breach by the
Executive of any of the provisions contained in Section 8 of this Agreement; (v)
a material violation by the Executive of the Company’s written employment
policies; or (vi) failure to cooperate with a bona fide internal investigation
or an investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the inducement of others to fail to cooperate or to produce documents or
other materials in connection with such investigation.
(d)    Termination without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.
(e)    Termination by the Executive. The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) a material diminution in the
Executive’s responsibilities, authority or duties; (ii) a material diminution in
the Executive’s Base Salary except for across-the-board salary reductions based
on the Company’s financial performance similarly affecting all or substantially
all senior management employees of the Company; (iii) a material change in the
geographic location at which the Executive provides services to the Company; or
(iv) the material breach of this Agreement by the Company. “Good Reason Process”
shall mean that (i) the Executive reasonably determines in good faith that a
“Good Reason” condition has occurred; (ii) the Executive notifies the Company in
writing of the first occurrence of the Good Reason condition within 60 days of
the first occurrence of such condition; (iii) the Executive cooperates in good
faith with the Company’s efforts, for a period not less than 30 days following
such notice (the “Cure Period”), to remedy the condition; (iv) notwithstanding
such efforts, the Good Reason condition continues to exist; and (v) the
Executive terminates his employment within 60 days after the end of the Cure
Period. If the Company cures the Good Reason condition during the Cure Period,
Good Reason shall be deemed not to have occurred.
(f)    Notice of Termination. Except for termination as specified in Section
3(a), any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For


4
ACTIVE/97201856.2

--------------------------------------------------------------------------------




purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon.
(g)    Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given or the date otherwise specified by the Company in the
Notice of Termination; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) other than for Good Reason, 30 days after the date
on which a Notice of Termination is given, and (v) if the Executive’s employment
is terminated by the Executive under Section 3(e) for Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement.
4.    Compensation Upon Termination.
(a)    Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) (i) any Base Salary earned through
the Date of Termination, unpaid expense reimbursements (subject to, and in
accordance with, Section 2(c) of this Agreement) on or before the time required
by law but in no event more than 30 days after the Executive’s Date of
Termination; and (ii) any vested benefits the Executive may have under any
employee benefit plan of the Company through the Date of Termination, which
vested benefits shall be paid and/or provided in accordance with the terms of
such employee benefit plans (collectively, the “Accrued Benefit”).


5
ACTIVE/97201856.2

--------------------------------------------------------------------------------




5.    Termination by the Company without Cause or by the Executive for Good
Reason. During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d), or the Executive terminates
his employment for Good Reason as provided in Section 3(e), then the Company
shall pay the Executive his Accrued Benefit. In addition, subject to the
Executive (i) signing a separation agreement and release in a form and manner
satisfactory to the Company, which shall include, without limitation, a general
release of claims in favor of the Company and related persons and entities, a
reaffirmation of the Executive’s post-employment obligations, and in the
Company’s sole discretion, a one year noncompetition agreement that includes
restrictions no more extensive than the restrictions in Section 8(h)(iii) below,
and shall provide that, if the Executive breaches any of the post-employment
obligations, all payment of the Severance Amount shall immediately cease (the
“Separation Agreement and Release”), and (ii) the Separation Agreement and
Release becoming irrevocable, all within 60 days after the Date of Termination
(or such period as set forth in the Separation Agreement and Release):
(i)    the Company shall pay the Executive an amount equal to nine (9) months of
the Executive’s Base Salary (the “Severance Amount”), provided in the event the
Executive is entitled to any payments pursuant to Section 8(h)(iii) below, the
Severance Amount received in any calendar year will be reduced by the amount the
Executive is paid in the same such calendar year pursuant to the Section
8(h)(iii) below, (the “Restrictive Covenants Agreement Setoff”); and
(ii)    subject to the Executive’s copayment of premium amounts at the active
employees’ rate and the Executive’s proper election to receive benefits under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Company shall pay the monthly employer contribution that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company until the earliest of (A) the
nine (9) month anniversary of the Date of Termination; (B) the Executive’s
eligibility for group medical plan benefits under any other employer’s group
medical plan; or (C) the cessation of the Executive’s continuation rights under
COBRA; provided, however, if the Company determines that it cannot pay such
amounts without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), then the Company
will convert such payments to payroll payments directly to the Executive for the
time period specified above. Such payments shall be subject to tax-related
deductions and withholdings and paid on the Company’s regular payroll dates. For
the avoidance of doubt, the taxable payments described above may be used for any
purpose, including, but not limited to, continuation coverage under COBRA.
The amounts payable under this Section 5(i) shall be paid out in substantially
equal installments in accordance with the Company’s payroll practice over twelve
(12) months commencing within 60 days after the Date of Termination; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, the Severance Amount shall begin to be paid in the second
calendar year by the last day of such 60-day period; provided, further, that the
initial payment shall include a catch-up payment to cover amounts retroactive to
the day immediately


6
ACTIVE/97201856.2

--------------------------------------------------------------------------------




following the Date of Termination. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).
6.    Change in Control Payment. The provisions of this Section 6 set forth
certain terms of an agreement reached between the Executive and the Company
regarding the Executive’s rights and obligations upon the occurrence of a Change
in Control of the Company. These provisions are intended to assure and encourage
in advance the Executive’s continued attention and dedication to his assigned
duties and his objectivity during the pendency and after the occurrence of any
such event. These provisions shall apply in lieu of, and expressly supersede,
the provisions of Section 5 regarding severance pay and benefits upon a
termination of employment, if such termination of employment occurs within 12
months after the occurrence of the first event constituting a Change in Control
(the “Change in Control Period”). These provisions shall terminate and be of no
further force or effect beginning after the Change in Control Period has ended.
(a)    Change in Control. During the Term, if during the Change in Control
Period, the Executive’s employment is terminated by the Company without Cause as
provided in Section 3(d) or the Executive terminates his employment for Good
Reason as provided in Section 3(e), then, subject to the signing of the
Separation Agreement and Release by the Executive and the Separation Agreement
and Release becoming irrevocable, the time frame set forth in the Separation
Agreement and Release but in no event more than 60 days after the Date of
Termination:
(i)    the Company shall pay the Executive a lump sum in cash in an amount equal
to one (1) times the sum of (A) the Executive’s then current Base Salary (or the
Executive’s Base Salary in effect immediately prior to the Change in Control, if
higher) plus (B) the Executive’s Target Bonus for the then-current year (the
“Change in Control Payment”), provided the Change in Control Payment shall be
reduced by the amount of the Restrictive Covenants Agreement Setoff, if
applicable, paid or to be paid in the same calendar year; and
(ii)    notwithstanding anything to the contrary in any applicable option
agreement or other stock-based award agreement, all time-based stock options and
other stock-based awards subject to time-based vesting held by the Executive
(the “Time-Based Equity Awards”) shall immediately accelerate and become fully
exercisable or nonforfeitable as of the later of (i) the Date of Termination or
(ii) the Effective Date of the Separation Agreement and Release (the
“Accelerated Vesting Date”); provided that any termination or forfeiture of the
unvested portion of such Time-Based Equity Awards that would otherwise occur on
the Date of Termination in the absence of this Agreement will be delayed until
the Effective Date of the Separation Agreement and Release and will only occur
if the vesting pursuant to this subsection does not occur due to the absence of
the Separation Agreement and Release becoming fully effective within the time
period set forth therein. Notwithstanding the foregoing, no additional vesting
of the Time-Based Equity Awards shall occur during the period between the
Executive’s Date of Termination and the Accelerated Vesting Date; and


7
ACTIVE/97201856.2

--------------------------------------------------------------------------------




(iii)    subject to the Executive’s copayment of premium amounts at the active
employees’ rate and the Executive’s proper election to receive benefits under
COBRA, the Company shall pay the monthly employer contribution that the Company
would have made to provide health insurance to the Executive if the Executive
had remained employed by the Company until the earliest of (A) the 12 month
anniversary of the Date of Termination; (B) the Executive’s eligibility for
group medical plan benefits under any other employer’s group medical plan; or
(C) the cessation of the Executive’s continuation rights under COBRA; provided,
however, if the Company determines that it cannot pay such amounts without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), then the Company will convert such
payments to payroll payments directly to the Executive for the time period
specified above. Such payments shall be subject to tax-related deductions and
withholdings and paid on the Company’s regular payroll dates. For the avoidance
of doubt, the taxable payments described above may be used for any purpose,
including, but not limited to, continuation coverage under COBRA.
The amounts payable under this Section 6(a) shall be paid or commence to be paid
within 60 days after the Date of Termination; provided, however, that if the
60-day period begins in one calendar year and ends in a second calendar year,
such payment shall be paid or commence to be paid in the second calendar year by
the last day of such 60-day period.
(b)    Additional Limitation.
(i)    Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which the Executive becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in the Executive receiving a
higher After Tax Amount (as defined below) than the Executive would receive if
the Aggregate Payments were not subject to such reduction. In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code: (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code; (3)
equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).


8
ACTIVE/97201856.2

--------------------------------------------------------------------------------




(ii)    For purposes of this Section 6(b), the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on the Executive as a result of the
Executive’s receipt of the Aggregate Payments. For purposes of determining the
After Tax Amount, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.
(iii)    The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 6(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.
(c)    Definitions. For purposes of this Section 6, the following terms shall
have the following meanings:
“Change in Control” shall have the meaning of “Sale Event” as defined in the
Company’s 2010 Stock Option and Grant Plan, as amended, or any successor plan.
7.    Section 409A.
(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of Section
409A of the Code, the Company determines that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
this Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.
(b)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of


9
ACTIVE/97201856.2

--------------------------------------------------------------------------------




in-kind benefits provided, or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.
(c)    To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A‑1(h).
(d)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A‑2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.
(e)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.
8.    Confidential Information, Assignment, Nonsolicitation and Noncompetition.
(a)    Proprietary Information. Executive agrees that all information, whether
or not in writing, concerning the Company’s business, technology, business
relationships or financial affairs that the Company has not released to the
general public (collectively, “Proprietary Information”) and all tangible
embodiments thereof are and will be the exclusive property of the Company. By
way of illustration, Proprietary Information may include information or material
that has not been made generally available to the public, such as: (a) corporate
information, including plans, strategies, methods, policies, resolutions,
negotiations or litigation; (b) marketing information, including strategies,
methods, client or business partner identities or other information about
customers or clients, business partners, prospect identities or other
information about prospects, or market analyses or projections; (c) financial
information, including cost and performance data, debt arrangements, equity
structure, investors and holdings, purchasing and sales data and price lists;
(d) operational and scientific information, including plans, specifications,
manuals, forms, templates, software, pre-clinical and clinical testing data and
strategies, research and development strategies, designs, methods, procedures,
formulae, data, reports, discoveries, inventions, improvements, concepts, ideas,
and other Developments


10
ACTIVE/97201856.2

--------------------------------------------------------------------------------




(as defined below), know-how and trade secrets; and (e) personnel information,
including personnel lists, reporting or organizational structure, resumes,
personnel data, performance evaluations and termination arrangements or
documents. Proprietary Information also includes information received in
confidence by the Company from its customers, suppliers, business partners or
other third parties.
(b)    Recognition of Company’s Rights. Executive will not, at any time, without
the Company’s prior written permission, either during or after his employment,
disclose any Proprietary Information to anyone outside of the Company, or use or
permit to be used any Proprietary Information for any purpose other than the
performance of Executive’s duties as an employee of the Company. Executive will
cooperate with the Company and use his best efforts to prevent the unauthorized
disclosure of all Proprietary Information. Executive will deliver to the Company
all copies and other tangible embodiments of Proprietary Information in his
possession or control upon the earlier of a request by the Company or
termination of Executive’s employment.
(c)    Rights of Others. Executive understands that the Company is now and may
hereafter be subject to nondisclosure or confidentiality agreements with third
persons that require the Company to protect or refrain from use or disclosure of
proprietary information. Executive agrees to be bound by the terms of such
agreements in the event Executive has access to such proprietary information.
Executive understands that the Company strictly prohibits Executive from using
or disclosing confidential or proprietary information belonging to any other
person or entity (including any employer or former employer), in connection with
Executive’s employment. In addition, Executive agrees not to bring any
confidential information belonging to any other person or entity onto Company
premises or into Company workspaces.
(d)    Commitment to Company; Avoidance of Conflict of Interest. While an
employee of the Company, Executive will devote his full-time efforts to the
Company’s business and Executive will not, directly or indirectly, engage in any
other business activity, except as expressly authorized in writing and in
advance by a duly authorized representative of the Company. Executive will
advise an authorized officer of the Company or his or his designee at such time
as any activity of either the Company or another business presents Executive
with a conflict of interest or the appearance of a conflict of interest as an
employee of the Company. Executive will take whatever action is requested of him
by the Company to resolve any conflict or appearance of conflict which it finds
to exist. Notwithstanding anything to the contrary in this Agreement, nothing
shall preclude Executive from engaging in professional, educational, religious,
civic, charitable or similar types of activities, community affairs and/or
managing Executive’s (or his family’s) personal investments and affairs,
provided that these activities do not interfere or conflict with the performance
of Executive’s duties and responsibilities hereunder.
(e)    Developments. Executive will make full and prompt disclosure to the
Company of all inventions, discoveries, designs, developments, methods,
modifications, improvements, processes, algorithms, data, databases, computer
programs, research, formulae, techniques, trade secrets, graphics or images, and
audio or visual works and other works of


11
ACTIVE/97201856.2

--------------------------------------------------------------------------------




authorship, and other intellectual property, including works-in-process
(collectively “Developments”) whether or not patentable or copyrightable, that
are created, made, conceived or reduced to practice by Executive (alone or
jointly with others) or under my direction during the period of his employment.
Executive acknowledges that all work performed by him is on a “work for hire”
basis, and Executive hereby does assign and transfer and, to the extent any such
assignment cannot be made at present, will assign and transfer, to the Company
and its successors and assigns all his right, title and interest in and to all
Developments that (a) relate to the business of the Company or any customer of,
supplier to or business partner of the Company or any of the products or
services being researched, developed, manufactured or sold by the Company or
which may be used with such products or services; or (b) result from tasks
assigned to him by the Company; or (c) result from the use of premises or
personal property (whether tangible or intangible) owned, leased or contracted
for by the Company (“Company-Related Developments”), and all related patents,
patent applications, trademarks and trademark applications, copyrights and
copyright applications, sui generis database rights and other intellectual
property rights in all countries and territories worldwide and under any
international conventions (“Intellectual Property Rights”).
To preclude any possible uncertainty, if there are any Developments that
Executive has, alone or jointly with others, conceived, developed or reduced to
practice prior to the commencement of his employment with the Company that
Executive considers to be his property or the property of third parties and that
Executive wishes to have excluded from the scope of this Agreement (“Prior
Inventions”), Executive has set forth on Exhibit A attached hereto a complete
list of those Prior Inventions. If disclosure of any such Prior Invention would
cause him to violate any prior confidentiality agreement, Executive understands
that Executive is not to list such Prior Inventions in Exhibit A but is only to
disclose a cursory name for each such invention, a listing of the party(ies) to
whom it belongs and the fact that full disclosure as to such inventions has not
been made for that reason. If there are any patents or patent applications in
which Executive is named as an inventor, other than those that have been
assigned to the Company (“Other Patent Rights”), Executive has also listed those
Other Patent Rights on Exhibit A. If no such disclosure is attached, Executive
represents that there are no Prior Inventions or Other Patent Rights. If, in the
course of his employment with the Company, Executive incorporates a Prior
Invention into a Company product, process or machine, research or development
program, or other work done for the Company, Executive hereby grants to the
Company a nonexclusive, royalty-free, fully paid-up, irrevocable, worldwide
license (with the full right to sublicense through multiple tiers) to make, have
made, modify, use, sell, offer for sale and import such Prior Invention.
Notwithstanding the foregoing, Executive will not incorporate, or permit to be
incorporated, Prior Inventions in any Company-Related Development without the
Company’s prior written consent.
This Agreement does not obligate him to assign to the Company any Development
that, in the sole judgment of the Company, reasonably exercised, is developed
entirely on his own time and does not relate to the business efforts or research
and development efforts in which, during the period of his employment, the
Company actually is engaged or reasonably would be engaged, and does not result
from the use of premises or equipment owned or leased by the Company. However,
Executive will also promptly disclose to the Company any such Developments for
the


12
ACTIVE/97201856.2

--------------------------------------------------------------------------------




purpose of determining whether they qualify for such exclusion. Executive
understands that to the extent this Agreement is required to be construed in
accordance with the laws of any state which precludes a requirement in an
employee agreement to assign certain classes of inventions made by an employee,
this Section 8(e) will be interpreted not to apply to any invention that a court
rules and/or the Company agrees falls within such classes. Executive also hereby
waives all claims to any moral rights or other special rights that Executive may
have or accrue in any Company-Related Developments.
(f)    Documents and Other Materials. Executive will keep and maintain adequate
and current records of all Proprietary Information and Company-Related
Developments developed by him during his employment, which records will be
available to and remain the sole property of the Company at all times.
All files, letters, notes, memoranda, reports, records, data, sketches,
drawings, notebooks, layouts, charts, quotations and proposals, specification
sheets, blueprints, models, prototypes, or other written, photographic or other
tangible material containing Proprietary Information, whether created by him or
others, which come into his custody or possession, are the exclusive property of
the Company to be used by him only in the performance of his duties for the
Company. Any property situated on the Company’s premises and owned by the
Company, including without limitation computers, disks and other storage media,
filing cabinets or other work areas, is subject to inspection by the Company at
any time with or without notice. In the event of the termination of his
employment for any reason, Executive will deliver to the Company all Company
property and equipment in his possession, custody or control, including all
files, letters, notes, memoranda, reports, records, data, sketches, drawings,
notebooks, layouts, charts, quotations and proposals, specification sheets,
blueprints, models, prototypes, or other written, photographic or other tangible
material containing Proprietary Information, and other materials of any nature
pertaining to the Proprietary Information of the Company and to my work, and
will not take or keep in his possession any of the foregoing or any copies.
Notwithstanding anything to the contrary in this Agreement, Executive may retain
his contact information (either in electronic or paper form) in addition to
copies of documents related to Executive’s compensation and benefits.
(g)    Enforcement of Intellectual Property Rights. Executive will cooperate
fully with the Company, both during and after his employment with the Company,
with respect to the procurement, maintenance and enforcement of Intellectual
Property Rights in Company-Related Developments. Executive will sign, both
during and after his employment, all papers, including without limitation
copyright applications, patent applications, declarations, oaths, assignments of
priority rights, and powers of attorney, which the Company may deem necessary or
desirable in order to protect its rights and interests in any Company-Related
Development or Intellectual Property Rights therein. If the Company is unable,
after reasonable effort, to secure his signature on any such papers, Executive
hereby irrevocably designates and appoints each officer of the Company as his
agent and attorney-in-fact to execute any such papers on his behalf, and to take
any and all actions as the Company may deem necessary or desirable in order to
protect its rights and interests in any Company-Related Development, including
any Intellectual Property Rights therein.


13
ACTIVE/97201856.2

--------------------------------------------------------------------------------




(h)    Nonsolicitation and Noncompetition. In order to protect the Company’s
Proprietary Information and goodwill, during his employment and for a period of:
(i) one (1) year following the date of the cessation of his employment with the
Company (the “Last Date of Employment”), or (ii) two (2) years following the
Last Date of Employment if Executive breaches his fiduciary duty to the Company
or if Executive has unlawfully taken, physically or electronically, property
belonging to the Company (in either case the “Restricted Period”):
(i)    Executive shall not, directly or indirectly, in any manner, other than
for the benefit of the Company, solicit or transact any business with any of the
customers or customer prospects of the Company or any of its suppliers. For
purposes of this Agreement, (i) customers shall include then current customers
to which the Company provided products or services during the twelve months
prior to the Last Date of Employment (the “One Year Lookback”) and customer
prospects shall include customer prospects that the Company solicited during the
One Year Lookback and that Executive had significant contact with or learned
confidential information about in the course of his employment, and (ii)
suppliers shall include then current suppliers and suppliers that provided
services to or in connection with the Company during the One Year Lookback.
(ii)    Executive shall not, directly or indirectly, in any manner, solicit,
entice or attempt to persuade any employee or consultant of the Company to leave
the Company for any reason or otherwise participate in or facilitate the hire,
directly or through another entity, of any person who is then employed or
engaged by the Company.
(iii)    Unless (y) the Company terminates his employment without Cause (as
defined below) or Executive has been laid off; or (z) the Company waives the
restrictions upon post-employment activities set forth in this Section
8(h)(iii), then, the Company shall make garden leave payments to Executive for
the post-employment portion of the Restricted Period (but for not more than 12
months following the end of Executive’s employment) at the rate of 50% of the
highest annualized base salary paid to Executive by the Company within the
two-year period preceding the last day of Executive’s employment (“Garden Leave
Pay”), and in exchange, Executive shall not directly or indirectly, whether as
owner, partner, shareholder, director, manager, consultant, agent, employee,
co-venturer or otherwise, anywhere in the world, engage or otherwise participate
in any business that develops, manufactures or markets any products, or performs
any services, that are competitive with the products or services of the Company,
including, without limitation, any products or services that target amino acid
homeostasis for therapeutic and health purposes via the use of amino acid
modalities; or products or services that the Company or its affiliates, has
under development or that are the subject of active planning at any time during
his employment. For purposes of this Agreement, and notwithstanding anything to
the contrary in any other agreement between the Company and Executive, “Cause”
shall mean a reasonable and good faith basis for the Company to be dissatisfied
with Executive job performance, Executive’s conduct or Executive’s behavior.
Executive acknowledges that this covenant is necessary because the Company’s
legitimate business interests cannot be adequately protected solely by the other
covenants in this Agreement. Executive further


14
ACTIVE/97201856.2

--------------------------------------------------------------------------------




acknowledges and agrees that any payments Executive receives pursuant to this
Section 8(h)(iii) shall reduce (and shall not be in addition to) any severance
or separation pay that he is otherwise entitled to receive from the Company
pursuant to this Agreement or otherwise.   
9.    Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out‑of‑pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 9. Notwithstanding anything to the contrary in this Section 9, to the
extent possible, the Company shall take into consideration Executive’s prior
commitments and shall provide advance notice to Executive on cooperation needed
from the Executive under this Section 9.
10.    Government Contracts. Executive acknowledges that the Company may have
from time to time agreements with other persons or with the United States
Government or its agencies that impose obligations or restrictions on the
Company regarding inventions made during the course of work under such
agreements or regarding the confidential nature of such work. Executive agrees
to comply with any such obligations or restrictions upon the direction of the
Company. In addition to the rights assigned under Section 8(e), Executive also
assigns to the Company (or any of its nominees) all rights that Executive has or
acquired in any Developments, full title to which is required to be in the
United States under any contract between the Company and the United States or
any of its agencies.
11.    Prior Agreements. Executive hereby represents that, except as Executive
has fully disclosed previously in writing to the Company, Executive is not bound
by the terms of any agreement with any previous or current employer or other
party to refrain from using or disclosing any trade secret or confidential or
proprietary information in the course of his employment with the Company or to
refrain from competing, directly or indirectly, with the business of such
employer or any other party. Executive further represents that his performance
of all the terms of this Agreement as an employee of the Company does not and
will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by him in confidence or in trust prior to Executive’s
employment with the Company. Executive will not disclose to the Company or
induce the Company to use any confidential or proprietary information or
material belonging to any previous employer or others.


15
ACTIVE/97201856.2

--------------------------------------------------------------------------------




12.    Remedies Upon Breach. Executive understands that the restrictions
contained in this Agreement are necessary for the protection of the business and
goodwill of the Company and Executive considers them to be reasonable for such
purpose. Any breach of this Agreement is likely to cause the Company substantial
and irrevocable damage and therefore, in the event of such breach, the Company,
in addition to such other remedies which may be available, will be entitled to
specific performance and other injunctive relief, without the posting of a bond.
Executive further acknowledges that a court may render an award extending the
Restricted Period as one of the remedies in the event of his violation of this
Agreement. If Executive violates this Agreement, in addition to all other
remedies available to the Company at law (including, without limitation, the
Company’s right to discontinue any payments Executive may receive pursuant to
this Agreement), in equity, and under contract, Executive agrees that Executive
is obligated to pay all the Company’s costs of enforcement of this Agreement,
including reasonable attorneys’ fees and expenses.
13.    Use of Voice, Image and Likeness. Executive gives the Company permission
to use any and all of his voice, image and likeness, with or without using his
name, in connection with the products and/or services of the Company, for the
purposes of advertising and promoting such products and/or services and/or the
Company, and/or for other purposes deemed appropriate by the Company in its
reasonable discretion, except to the extent prohibited by law.
14.    No Employment Obligation. Executive understands that this Agreement does
not create an obligation on the Company or any other person to continue his
employment. Executive acknowledges that, unless otherwise agreed in a formal
written employment agreement signed on behalf of the Company by an authorized
officer, his employment with the Company is at will and therefore may be
terminated by the Company or Executive at any time and for any reason, with or
without cause.
15.    Survival and Assignment by the Company. Executive understands that his
obligations under this Agreement will continue in accordance with its express
terms regardless of any changes in his title, position, duties, salary,
compensation or benefits or other terms and conditions of employment. Executive
further understands that his obligations under this Agreement will continue
following the termination of his employment regardless of the manner of such
termination and will be binding upon his heirs, executors and administrators.
The Company will have the right to assign this Agreement to its affiliates,
successors and assigns. Executive expressly consents to be bound by the
provisions of this Agreement for the benefit of the Company or any parent,
subsidiary or affiliate to whose employ Executive may be transferred without the
necessity that this Agreement be resigned at the time of such transfer.
16.    Notice of Resignation. If Executive elects to resign from his employment
with the Company, Executive agrees to provide the Company with written
notification of his resignation at least thirty (30) days prior to his intended
resignation date. Such notice shall include information in reasonable detail
about his post-employment job duties and other business activities, including
the name and address of any subsequent employer and/or person or entity with
whom or which Executive intends to engage in business activities during the
Restricted


16
ACTIVE/97201856.2

--------------------------------------------------------------------------------




Period and the nature of his job duties and other business activities. The
Company may elect to waive all or part of the notice period in its sole
discretion.
17.    Post-Employment Notifications. During the Restricted Period, Executive
will notify the Company of any change in his address and of each subsequent
employment or business activity, including the name and address of his employer
or other post-Company employment plans and the nature of his activities.
18.    Disclosures During Restricted Period. Executive will provide a copy of
this Agreement to any person or entity with whom Executive may enter into a
business relationship, whether as an employee, consultant, partner, coventurer
or otherwise, prior to entering into such business relationship during the
Restricted Period.
19.    Waiver.  The Company and Executive acknowledge and agree that the
Company’s election not to provide him with Garden Leave Pay as set forth in
Section 8(h)(iii) shall be deemed a waiver of his noncompetition obligations
under Section 8(h)(iii). Otherwise, no waiver of any of his obligations under
this Agreement shall be effective unless made in writing by the Company. The
failure of the Company to require his performance of any term or obligation of
this Agreement, or the waiver of any breach of this Agreement, shall not prevent
the Company’s subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.
20.    Severability. In case any provisions (or portions thereof) contained in
this Agreement shall, for any reason, be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.
21.    Choice of Law and Jurisdiction. This Agreement will be deemed to be made
and entered into in the Commonwealth of Massachusetts, and will in all respects
be interpreted, enforced and governed under the laws of the Commonwealth of
Massachusetts. Executive hereby consents to personal jurisdiction of the state
and federal courts situated within Massachusetts for purposes of enforcing this
Agreement, and waive any objection that Executive might have to personal
jurisdiction or venue in those courts, provided, however, the Company and
Executive agree that all civil actions relating to Section 8 of this Agreement
shall be brought in the county of Suffolk and that the superior court or the
business litigation session of the superior court shall have exclusive
jurisdiction. ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM ARISING UNDER OR
RELATING TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
INCLUDING WITHOUT LIMITATION ANY CLAIMS OF DISCRIMINATION ARISING UNDER STATE OR
FEDERAL LAW, WILL BE RESOLVED BY A JUDGE ALONE AND EACH OF THE COMPANY AND THE
EXECUTIVE WAIVES ANY RIGHT TO A JURY TRIAL THEREOF.


17
ACTIVE/97201856.2

--------------------------------------------------------------------------------




22.    Independence of Obligations. Executive’s obligations under this Agreement
are independent of any obligation, contractual or otherwise, the Company has to
Executive. The Company’s breach of any such obligation shall not be a defense
against the enforcement of this Agreement or otherwise limit Executive’s
obligations under this Agreement.
23.    Protected Disclosures. Executive understands that nothing contained in
this Agreement limits, his ability to communicate with any federal, state or
local governmental agency or commission including to provide documents or other
information, without notice to the Company. Executive also understands that
nothing in this Agreement limits his ability to share compensation information
concerning him or others, except that this does not permit Executive to disclose
compensation information concerning others that Executive obtains because his
job responsibilities require or allow access to such information.
24.    Defend Trade Secrets Act of 2016. Executive understands that pursuant to
the federal Defend Trade Secrets Act of 2016, Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
25.    Successor to the Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).
26.    Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.
27.    Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.
28.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.


18
ACTIVE/97201856.2

--------------------------------------------------------------------------------




29.    Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.
30.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between the Company and Executive with respect to the subject matter
hereof, and supersedes all prior agreements or understandings, both written and
oral, between the Company and Executive with respect to the subject matter
hereof, but does not in any way merge with or supersede any other
confidentiality, assignment of inventions or other restrictive covenant
agreement or obligation entered into by the Company and Executive, which
agreements and obligations shall supplement, and shall not limit or be limited
by, this Agreement. This Agreement may be amended only in a written agreement
executed by a duly authorized officer of the Company and Executive.




19
ACTIVE/97201856.2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.
AXCELLA HEALTH INC.


By:
/s/ William R. Hinshaw, Jr.
 
William R. Hinshaw, Jr.
Its:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
/s/ Shreeram Aradhye
 
Shreeram Aradhye
 
 
 
 















20
ACTIVE/97201856.2